      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.1 Page 1 of 12




 1   Gerald Singleton (SBN 208783)
     Brody A. McBride (SBN 270852)
 2   Trenton G. Lamere (SBN 272760)
     SINGLETON SCHREIBER
 3   McKENZIE & SCOTT LLP
     450 A Street, 5th Floor
 4   San Diego, CA 92101
     P: (619) 771-3473
 5   F: (619) 255-1515
     gsingleton@ssmsjustice.com
 6   bmcbride@ssmsjustice.com
     tlamere@ssmsjustice.com
 7
     Attorneys for Plaintiff
 8
 9                             UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11   MICHELLE HORTON,             ) Case No. '21CV400 H BGS
                                  )
12            Plaintiff,          ) COMPLAINT FOR DAMAGES
                                  )
13                   v.           ) JURY TRIAL DEMANDED
                                  )
14   COUNTY OF SAN DIEGO, EVAN    )
     SOBCZAK, JACOB MACLEOD,      )
15   UNKNOWN SAN DIEGO SHERIFF’S )
     DEPARTMENT PERSONNEL, CITY   )
16   OF LA MESA, UNKNOWN LA MESA )
     POLICE DEPARTMENT PERSONNEL, )
17                                )
              Defendants.         )
18                                )
                                  )
19                                )
                                  )
20                                )
                                  )
21

22                                     INTRODUCTION
23         1.     On May 30, 2020, Plaintiff Michelle Horton (“Horton”) was shot in the breast
24   with a less-lethal projectile in a drive-by shooting by law-enforcement officers. When
25   shot, Horton was standing on the sidewalk, near a well-lit gas station, on the corner of
26   Spring Street and University Avenue in La Mesa, waiting to meet her children.
27         2.     Horton’s children had decided to join the mass protests calling for police
28   reform following the murder of George Floyd by police in Minnesota. After participating
     COMPLAINT                                   1
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.2 Page 2 of 12




 1   peacefully, Horton and her children planned to meet up, so they could go home.
 2         3.        Out of the blue, law-enforcement officers, believed to include Defendants
 3   Evan Sobzcak and Jacob MacLeod, drove by Horton in their marked SUV and fired a less-
 4   lethal projectile at Horton, possibly a 40-millimeter rubber bullet. The bullet struck
 5   Horton’s breast, causing serious physical injury, pain and suffering, and humiliation,
 6   among other damages.
 7         4.        When shot, Horton was not engaged in any criminal, raucous, or destructive
 8   behavior; nor was she near anyone engaged in such behavior. She was waiting quietly for
 9   her children.
10         5.        Horton now sues for recovery of damages pursuant to 42 U.S.C. § 1983 and
11   various state laws.
12                                  JURISDICTION AND VENUE
13         6.        The Court has subject matter jurisdiction over this action pursuant to 28
14   U.S.C. §§ 1331 and 1367, as Plaintiff asserts causes of action arising under 42 U.S.C. §
15   1983 and state-law claims supplemental to the § 1983 claims.
16         7.        The Court has personal jurisdiction over Defendants in this action, as each of
17   Defendants were domiciled, or were engaged in routine administration/business, in the
18   State of California at the time of the events giving rise to this action. See Fed. R. Civ. P.
19   4(k)(1)(A); Cal. Code Civ. P. § 410.10; Daimler AG v. Bauman, 134 S. Ct. 746 (2014).
20         8.        Plaintiff has complied with all California Government Claims Act
21   requirements for asserting state-law causes of action against Defendants, including the
22   presentation of a claim for damages to the City and the County, which the City rejected
23   on September 9, 2020, and the County rejected on November 16, 2020. See Cal. Gov’t
24   Code §§ 900 et seq.
25         9.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, as the
26   events giving rise to this action occurred in the City of San Diego, California, which is
27   located within the Southern District of California.
28   ///
      COMPLAINT                                      2
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.3 Page 3 of 12




 1                                           PARTIES
 2         10.    Plaintiff Michelle Horton (“Horton” or “Plaintiff”) is an individual who, at
 3   all times relevant hereto, was domiciled in San Diego County, California.
 4         11.    Defendant County of San Diego (“County”) is a municipal entity duly
 5   organized under California law. The San Diego Sheriff’s Department (“Department”) is
 6   the County’s primary law-enforcement agency. William Gore (“Gore”) is and was, at all
 7   times relevant to this complaint, San Diego County Sheriff and, as such, a final
 8   policymaker for the Department and for the County on matters relating to the
 9   Department’s and the County’s law-enforcement officers. Gore was, at all times relevant
10   to this complaint, among those responsible for the policies, procedures, practices, and
11   customs of the County’s law-enforcement officers, including the hiring, training,
12   supervision, discipline, actions, and inactions of the County’s law-enforcement officers,
13   agents, and/or employees.
14         12.    Plaintiff is informed and believes that Defendants Evan Sobczak (“Sobczak”)
15   and Jacob MacLeod (“MacLeod”) are each individuals who, at all times relevant hereto,
16   were County employees engaged in the course and scope of their employment as
17   Department Deputies, and acting under color of state law.
18         13.    There may be additional County deputies, supervisors, and/or policymakers
19   liable for Plaintiff’s damages. The County, however, has exclusive control over such
20   information. Plaintiff therefore sues these individuals as Unknown San Diego Sheriff’s
21   Department Personnel.
22         14.    Defendant City of La Mesa (“City”) is a municipal entity duly organized
23   under California law. The La Mesa Police Department (“LMPD”) is the City’s primary
24   law-enforcement agency. Walter Vasquez (“Vasquez”) and Matt Nicholass (“Nicholass”)
25   were and are, at all times relevant to this complaint, chief or acting chief of LMPD and,
26   as such, final policymakers for LMPD and for the City on matters relating to LMPD’s and
27   the City’s law-enforcement officers. Vasquez and Nicholass were and are, at all times
28   relevant to this complaint, among those responsible for the policies, procedures, practices,
     COMPLAINT                                    3
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.4 Page 4 of 12




 1   and customs of the City’s law-enforcement officers, including the hiring, training,
 2   supervision, discipline, actions, and inactions of the City’s law-enforcement officers,
 3   agents, and/or employees.
 4         15.    There may be additional LMPD officers, supervisors, and/or policymakers
 5   liable for Plaintiff’s damages. The City, however, has exclusive control over such
 6   information. Plaintiff therefore sues these individuals as Unknown La Mesa Police
 7   Department Personnel.
 8         16.    At all times relevant to this action, each defendant was an employee and/or
 9   agent of each and every other defendant, acting within the course and scope of this
10   employment and/or agency. Each defendant was, moreover, at all times relevant to this
11   action, acting with the consent, permission, and authorization of each and every other
12   defendant. Each defendant, moreover, ratified and approved each of the actions/inactions
13   by every other defendant, which actions/inactions are alleged herein.
14                                            FACTS
15         17.    On May 30, 2020, law enforcement officers, believed to include Defendants
16   Sobczak and MacLeod, shot Horton in the breast with a less-lethal projectile while driving
17   past Horton. When shot, Horton was standing on the sidewalk, near a well-lit gas station,
18   at the corner of Spring Street and University Avenue in La Mesa. She was waiting for her
19   children.
20         18.    Horton’s children had been peacefully participating in the mass protests
21   spurred by George Floyd’s murder by police in Minnesota, and Horton was waiting to
22   meet up with her children so they could go home. Horton was there to support her
23   children’s responsible exercise of their First Amendment rights and, indeed, her children
24   had participated responsibly in the demonstrations.
25         19.    When shot, Horton was unarmed; not engaged in any criminal, raucous, or
26   destructive activity; did not pose any threat of harm to anyone; and was not resisting or
27   fleeing arrest. She was not, in fact, being detained or arrested by officers at all. She was
28   not immersed in a crowd of unruly protestors, nor was she near anyone engaged in
     COMPLAINT                                    4
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.5 Page 5 of 12




 1   criminal, raucous, or destructive activity. There was, in short, no reason for any officer to
 2   use any force on Horton, much less fire a less-lethal projectile at Horton’s center mass.
 3         20.    Horton is informed and believes the City, through currently unknown LMPD
 4   personnel    and   the   City’s   final   policymakers,    authorized    the   presence     of
 5   County/Department personnel within City limits, including the authorization to use force,
 6   including the force used on Horton. Whether this was through an intentional campaign
 7   by the City of using less-lethal force for “crowd control” purposes, or through deliberate
 8   indifference to the fact that County/Department personnel were engaged in such use of
 9   force, Plaintiff is informed and believes that City and LMPD policymakers and
10   supervisors authorized, acquiesced to, and ratified the use of force on Horton.
11         21.    This use of excessive force on Horton was consistent with, and a result of, a
12   deliberate indifference to the training needs of LMPD and County personnel, as well as a
13   practice/custom among LMPD and County personnel of using excessive force on peaceful
14   protestors (i.e., individuals not suspected of committing a serious crime, not posing an
15   immediate threat of harm to officers or others, and not resisting/fleeing arrest) in violation
16   of demonstrators’ First, Fourth, and Fourteenth Amendments.
17         22.    Use of less-lethal force for mere “crowd control” purposes, regardless of
18   whether protestors’ individual actions justify such use of force, results in routine
19   constitutional violations. This chills First Amendment rights by discouraging the public
20   from engaging in any public protests/demonstrations. This constitutes excessive force
21   under the Fourth Amendment. And this violates substantive due process, because the use
22   of less-lethal force on peaceful protestors “shocks the conscience.”
23         23.    There are numerous examples of peaceful protestors being injured by less-
24   lethal force, including projectiles (e.g., beanbag shotgun rounds), chemical weapons (e.g.,
25   OC grenades), and impact devices (e.g., batons). Horton is just one example.
26         24.    An LMPD officer, for example, shot Leslie Furcron in the forehead with a
27   beanbag shotgun, permanently injuring her. After the incident, the City and LMPD
28   claimed the use of force was justified because it looked like Furcron, a grandmother, was
      COMPLAINT                                    5
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.6 Page 6 of 12




 1   throwing a bottle in the direction of County/Department Deputies—who were situated
 2   across a large parking lot.
 3         25.    The use of less-lethal force is only reasonable where someone is suspected
 4   of committing a serious crime, poses an immediate threat of harm to themselves or others,
 5   and/or who is resisting/fleeing arrest—not throwing a bottle that has no chance of
 6   reaching, much less injuring, a group of armored law-enforcement officers.
 7         26.    The U.S. Circuit Court for the Ninth Circuit has, in fact, held it is
 8   unreasonable to use pepper spray, projectile bean bags, and pepper ball projectiles against
 9   individuals “who were suspected of only minor criminal activity, offered only passive
10   resistance, and posed little to no threat of harm to others.” Nelson v. City of Davis, 685
11   F.3d 867, 885 (9th Cir. 2012). More recently, and directly on point, the U.S. District Court
12   for the Western District of Washington concluded:
13         [Seattle Police Department]’s use of less lethal, crowd control weapons have surely
           chilled speech. To start, exposure to tear gas and pepper spray is “excruciating.” .
14         . . (“Imagine the hottest chile pepper you ever ate, then imagine an even hotter one
           that you would never eat, and then imagine touching that pepper and inadvertently
15         sticking your finger in your eye. That is what a small dose of pepper spray is like.”).
           The same is true for the projectiles that SPD fires into crowds, which can cause
16         intense pain and bruising. . . . Though “less lethal,” these devices have been
           sufficiently lethal to deter some protestors from protesting again. . . . The Court
17         holds that SPD's use of these weapons would chill a person of “ordinary firmness”
           from protesting.
18

19   Black Lives Matter Seattle-King Cnty. v. City of Seattle, Seattle Police Dep’t, No. 2:20-
20   CV-00887-RAJ, 2020 WL 3128299, at *3 (W.D. Wash. June 12, 2020).
21         27.    As an actual and proximate result of the foregoing actions and omissions by
22   Defendants, Horton suffered general and specific damages, including medical expenses,
23   physical pain, mental suffering, disfigurement, inconvenience, anxiety, humiliation, and
24   emotional distress.
25                                 FIRST CAUSE OF ACTION
26                             42 U.S.C. § 1983 – Excessive Force
27       (Against Sobczak, MacLeod, Unknown County Personnel, Unknown LMPD
28                                           Personnel)
     COMPLAINT                                    6
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.7 Page 7 of 12




 1         28.    The foregoing paragraphs are incorporated herein by this reference.
 2         29.    In using force on Horton on May 30, 2020, the individual defendants acted
 3   under color of state law.
 4         30.    The use of force these defendants used on Horton—including firing a less-
 5   lethal projectile at Horton’s center mass—was excessive under the circumstances and,
 6   therefore, a violation of Fourth Amendment right to be free from unreasonable seizures.
 7         31.    As a direct and foreseeable result of these defendants’ use of excessive force,
 8   Horton suffered general and specific damages, including medical expenses, physical pain,
 9   mental suffering, disfigurement, inconvenience, anxiety, humiliation, and emotional
10   distress. Horton thus seeks monetary damages to compensate for these injuries, in an
11   amount to be determined at trial.
12         32.    Because these defendants used force against Horton in reckless disregard of
13   Horton’s Fourth Amendment rights, punitive damages should be assessed against these
14   defendants in an amount that will both punish their conduct and deter such conduct in the
15   future.
16                               SECOND CAUSE OF ACTION
17                                  42 U.S.C. § 1983 – Monell
18                                  (Against County and City)
19         33.    The foregoing paragraphs are incorporated by this reference.
20         34.    In using force on Horton on May 30, 2020, the individual defendants acted
21   under color of state law.
22         35.    The use of force used on Horton—including firing a less-lethal projective at
23   Horton’s center mass—was excessive under the circumstances and, therefore, a violation
24   of the Fourth Amendment right to be free from unreasonable seizures. To the extent such
25   use of force was for mere “crowd control” purposes, this use of force also violated the
26   First Amendment right to speech and to seek redress of government grievances, in that
27   such use of force was retaliation for Horton’s exercising First Amendment rights and/or
28   was used in reckless disregard of these rights. Such use of force, for mere “crowd control”
      COMPLAINT                                   7
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.8 Page 8 of 12




 1   purposes, in other words, unreasonably chills First Amendment rights. It also “shocks the
 2   conscience” in violation of substantive due process rights under the Fourteenth
 3   Amendment.
 4         36.    The City and County are liable for this deprivation of Plaintiff’s
 5   constitutional rights pursuant to the Supreme Court’s holding in Monell v. Department of
 6   Social Services of the City of New York, 436 U.S. 658 (1978), and its progeny, which
 7   provide that a local governing body may be held liable for violations of constitutional
 8   rights committed by the entity’s employees if the violations arose from, among other
 9   things: (a) an official policy or settled practice/custom among the entity’s employees;
10   and/or (b) deliberate indifference to training and supervision policies that are inadequate
11   to prevent violations of law by the entity’s employees.
12         37.    More specifically, the City and County are liable under Monell because the
13   deprivation of Horton’s First, Fourth, and Fourteenth Amendment rights was substantially
14   caused by a practice/custom of City and County law-enforcement officers using less-lethal
15   force (including projectile, chemical, and impact devices) for mere crowd control
16   purposes, regardless of whether protestors’ individual actions justify such use of force,
17   results in routine constitutional violations.
18         38.    It is, moreover, apparent that law-enforcement officers authorized to operate,
19   and operating, in La Mesa on the day of this incident lacked the necessary training and
20   supervision needed to protect constitutional guarantees. That is, the violation of Horton’s
21   First, Fourth, and Fourteenth Amendment rights was substantially caused by the City’s
22   and the County’s deliberate indifference to the training and supervision needs of its law-
23   enforcement officers with regard to performing their duties within the bounds of the First,
24   Fourth, and Fourteenth Amendments. The City and County have failed to properly hire,
25   train, instruct, monitor, supervise, evaluate, investigate, and discipline their law-
26   enforcement officers in deliberate indifference to Horton’s, and other individuals’,
27   constitutional rights.
28         39.    The foregoing practice/custom, along with the City’s and County’s deliberate
      COMPLAINT                                      8
      Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.9 Page 9 of 12




 1   indifference to this lack of training and supervision, were each moving forces behind the
 2   violations of Plaintiff’s constitutional rights under the Fourth Amendment.
 3         40.     As a direct and foreseeable result of this practice or custom, and of the City’s
 4   and County’s deliberate indifference to the lack of training and supervision of their
 5   officers, Horton suffered general and specific damages, including medical expenses,
 6   physical pain, mental suffering, disfigurement, inconvenience, anxiety, humiliation, and
 7   emotional distress. Horton thus seeks monetary damages to compensate for these injuries,
 8   in an amount to be determined at trial.
 9                                   THIRD CAUSE OF ACTION
10                             Cal. Civ. Code § 52.1(b) – Bane Act
11       (Against Sobczak, MacLeod, Unknown County Personnel, Unknown LMPD
12                                    Personnel, County, City)
13         41.    The foregoing paragraphs are incorporated herein by this reference.
14         42.    On May 30, 2020, the individual defendants interfered, through intentional
15   physical intimidation and coercion (e.g., shooting at Plaintiff’s center mass with a less-
16   lethal projectile), with Horton’s Fourth Amendment right to be free from the use of
17   excessive force.
18         43.    These defendants intentionally subjected Horton (and/or recklessly
19   disregarded Horton’s constitutional rights by subjecting her) to a serious use of force with
20   zero justification for the use of any force. Eyewitness accounts and surveillance footage,
21   among other evidence, clearly demonstrate the deliberate, reckless, and unjustified nature
22   of these defendants’ actions.
23         44.    As a direct and foreseeable result of these officers’ actions against Horton,
24   Horton suffered general and specific damages, including medical expenses, physical pain,
25   mental suffering, disfigurement, inconvenience, anxiety, humiliation, and emotional
26   distress. Horton thus seeks monetary damages to compensate for these injuries, in an
27   amount to be determined at trial.
28         45.    Moreover, because these defendants were acting in the course and scope of
     COMPLAINT                                     9
     Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.10 Page 10 of 12




 1   their employment as law-enforcement officers when the foregoing conduct occurred, the
 2   City and/or County are vicariously liable for the injuries Horton suffered as a result of
 3   these officers’ tortious conduct. See Cal. Gov’t Code § 815.2.
 4                               FOURTH CAUSE OF ACTION
 5                                             Battery
 6       (Against Sobczak, MacLeod, Unknown County Personnel, Unknown LMPD
 7                                   Personnel, County, City)
 8         46.    The foregoing paragraphs are incorporated herein by this reference.
 9         47.    On May 30, 2020, the individual defendants intentionally touched Plaintiff
10   and engaged in actions which caused Plaintiff to be touched.
11         48.    These defendants used force that was, under all relevant circumstances,
12   unreasonable.
13         49.    At no point on May 30, 2020, did Horton consent to any use of force by any
14   defendant.
15         50.    As a direct and foreseeable result of these defendants’ harmful and offensive
16   contacts with Horton’s person, Horton suffered general and specific damages, including
17   medical expenses, physical pain, mental suffering, disfigurement, inconvenience, anxiety,
18   humiliation, and emotional distress. Horton thus seeks monetary damages to compensate
19   for these injuries, in an amount to be determined at trial.
20         51.    Moreover, because these defendants were acting in the course and scope of
21   their employment as law-enforcement officers when the foregoing conduct occurred, the
22   City and/or County are vicariously liable for the injuries Horton suffered as a result of
23   these officers’ tortious conduct. See Cal. Gov’t Code § 815.2.
24                                 FIFTH CAUSE OF ACTION
25                                           Negligence
26       (Against Sobczak, MacLeod, Unknown County Personnel, Unknown LMPD
27                                   Personnel, County, City)
28         52.    The foregoing paragraphs are incorporated herein by this reference.
      COMPLAINT                                    10
     Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.11 Page 11 of 12




 1         53.    At the time of the incident giving rise to this action, the individual defendants
 2   had a duty to perform their law-enforcement duties as would a reasonable officer in the
 3   same situation, including a duty to be reasonable in making pre-contact tactical decisions
 4   and plans, using force, and intervening in other officers’ use of unreasonable force.
 5         54.    These defendants breached the foregoing duties on May 30, 2020, when,
 6   without a reasonable pre-contact tactical plan, used excessive force on Horton when, in
 7   fact, zero force was justified.
 8         55.    As a direct and foreseeable result of these defendants’ respective breaches of
 9   duty, Horton suffered general and specific damages, including medical expenses, physical
10   pain, mental suffering, disfigurement, inconvenience, anxiety, humiliation, and emotional
11   distress. Horton thus seeks monetary damages to compensate for these injuries, in an
12   amount to be determined at trial.
13         56.    Moreover, because these defendants were acting in the course and scope of
14   their employment as law-enforcement officers when the foregoing conduct occurred, the
15   City and/or County are vicariously liable for the injuries Horton suffered as a result of
16   these officers’ tortious conduct. See Cal. Gov’t Code § 815.2.
17                                       PRAYER FOR RELIEF
18         57.    Based on the foregoing facts and causes of action, Plaintiff seeks the
19   following relief:
20                a. judgment in favor of Plaintiff and against Defendants on all causes of
21                    action asserted herein;
22                b. as to all causes of action, compensatory damages (including economic and
23                    non-economic damages), in amounts to be determined at trial;
24                c. as to the § 1983 claim asserted against individual defendants, punitive
25                    damages, against the individual defendants only, in an amount sufficient
26                    to punish the conduct giving rise to this action and to deter such conduct
27                    in the future;
28                d. as to the Bane Act claim, triple the amount of Plaintiff’s actual damages
      COMPLAINT                                    11
     Case 3:21-cv-00400-H-BGS Document 1 Filed 03/05/21 PageID.12 Page 12 of 12




 1                   or minimum statutory damages, whichever is greater;
 2                e. reasonable attorney fees and costs pursuant to 42 U.S.C. § 1988,
 3                   California Government Code section 52.1(h), California Code of Civil
 4                   Procedure section 1021.5, and all other relevant statutory and case law;
 5                   and
 6                f. any and all other relief in law or equity to which Plaintiff may be entitled
 7                   and which this Court deems just and proper.
 8                                   DEMAND FOR JURY TRIAL
 9         Plaintiff demands, under the Seventh Amendment, a trial by jury as to each and
10   every cause of action asserted herein.
11   Dated: March 5, 2021                     SINGLETON SCHREIBER
12                                            McKENZIE & SCOTT LLP
13

14                                            By:    /s/Trenton G. Lamere
15                                                   Trenton G. Lamere
16                                            Attorneys for Plaintiff Michelle Horton
17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                      12
